State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 17, 2014                       517803
________________________________

BONNEE PRICE-LINDEN,
                    Appellant,
      v                                       MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   June 4, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Clark, JJ.

                               __________


      Law Office of Stewart Lee Karlin, PC, New York City
(Stewart Lee Karlin of counsel), for appellant.

      Eric T. Schneiderman, Attorney General, Albany (Robert M.
Goldfarb of counsel), for respondent.

                               __________


Clark, J.

      Appeal from an order of the Court of Claims (Milano, J.),
entered January 10, 2013, which, among other things, granted
defendant's motion for summary judgment dismissing the claim.

      Claimant, a school psychologist, took a two-part licensing
examination for psychologists in 1984. She failed part II of the
examination and, therefore, was unable to become a licensed
clinical psychologist. Upon contacting the State Board of
Psychology in 2009, claimant allegedly was informed "that a
mistake had been made, that she had in fact passed the licensing
examination she took [in] 1984 and that as a result of her
passing the test, she would become a licensed psychologist
effective immediately." Claimant commenced this action against
defendant, alleging breach of contract "in that the test was not
                              -2-                517803

fairly graded and she was not timely advised of her passing the
licensing examination," as well as breach of the duty of good
faith and fair dealing inherent in every contract. Following
joinder of issue, defendant moved for summary judgment dismissing
the claim and claimant cross-moved for summary judgment. The
Court of Claims granted defendant's motion and this appeal
ensued.

      We affirm. Defendant established its entitlement to
summary judgment by producing an affidavit from an employee of
the Department of Education averring that claimant never passed
part II of the examination despite multiple attempts and that she
was notified of such failure at the time. Thus, the burden
shifted to claimant "to produce evidentiary proof in admissible
form sufficient to raise a material issue of fact" (Mills v
Chauvin, 103 AD3d 1041, 1046 [2013]). To that end, claimant
submitted an affidavit admitting that she had failed part II of
the examination but, for the first time, asserting that defendant
had breached its contract with her by not informing her of the
1991 amendment to the licensing requirements which "invalidated"
part II of the examination, thereby rendering her eligible to
become a licensed psychologist.

      We agree with the Court of Claims that claimant's affidavit
introduced a new theory of liability for the first time in
opposition to defendant's summary judgment motion "and, thus,
cannot bar relief which is otherwise appropriate" (City of
Binghamton v Hawk Eng'g P.C., 85 AD3d 1417, 1418 [2011], lv
denied 17 NY3d 713 [2011] [internal quotation marks and citation
omitted]). Nor can her self-serving affidavit, which
contradicts her initial sworn claim, be used to create a triable
issue of fact (see Revesz v Carey, 86 AD3d 821, 823 [2011]). In
any event, claimant did not submit any evidence disputing the
affidavit of the Executive Secretary for the State Board of
Psychology, who explained that "[t]he [1991] amendment
eliminating [p]art II of the examination merely changed the
requirements for licensure [and] did not change any test grades
or invalidate any previous examination grades." That is,
claimant submitted no evidence to create a question of fact
regarding her claim that a mistake was made when her examination
was graded in 1984. Inasmuch as claimant failed to raise a
                              -3-                  517803

triable issue of fact, the Court of Claims properly granted
defendant's motion for summary judgment.

     Peters, P.J., Stein, Rose and Egan Jr., JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court